DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 04/15/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 3-4 recite the “step of classifying the waste SiC is carried out using a quantitative dispenser”.  Neither the claim or specification defines or describes a “quantitative dispenser” and how a “quantitative dispenser” would classify the waste.  Claim 5 provides multiple if then statements wherein if the SiC is a particular particle size then the “quantitative dispenser” is set to a specific frequency range.  However, it does not define or describe a “quantitative dispenser” and how the “quantitative dispenser” is classifying the particles.
Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 7 recites “wherein the step of removing an iron component is carried out using a rotary metal detector”.  It is not clearly described in the claim or specification how a metal detector is used to remove iron components. Claim 8  recites “the step of removing iron component” but applicant’s specification has not clearly defined or described a method for removing “the iron component” from the SiC.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (JP2016098162A; translation provided by Google).
Regarding claim 1, Ishida et al. teaches a production method of reclaimed silicon carbide powder having few impurities that uses a silicon carbide residual remaining after practicing a sublimation recrystallization method which meets a broad and reasonable interpretation of process for preparing high purity SiC powders (page 1, abstract). Ishida et al. teaches obtaining a pulverized product by pulverizing the lump separated in the separation step which meets a broad and reasonable interpretation of pulverizing waste SiC (page 3, crushing process).  Ishida et al. teaches the pulverized product may be screen by sieving which meets a broad and reasonable interpretation of classifying the pulverized waste SiC (page 3, crushing process).  Ishida et al. teaches by performing the acid treatment using hydrochloric acid, nitric acid, sulfuric acid, hydrofluoric acid and mixed acids thereof a pulverized product in which the amount of impurities is further reduced which meets the limitation of removing an iron (Fe) component from the classified waste SiC (page 3, acid treatment). Ishida et al. teaches washing and drying acid treated pulverized product which meets the limitation of cleaning the waste SiC from which the iron component has been removed (page 4, paragraph 6).
Regarding claim 2, Ishida et al. teaches pulverizing with a jaw crusher and the a mell such as a ball mill or jet mill (page 3, Crushing Process).
Regarding claims 8-10, Ishida et al. teaches “obtained pulverized product was immersed in hydrochloric acid having a hydrochloric acid concentration of 0.5 mol% for 24 hours. Thereafter, the pulverized product was taken out of hydrochloric acid and washed with pure water. The washed pulverized product was dried, placed in an alumina scab with a purity of 99.9%” which meets the limitation wherein the step of cleaning waste SiC comprises a first washing step (acid step), a leaching step (acid step), a first deposition step pulverized product was immersed), a second washing step (washed with water), and a second deposition step (The washed pulverized product was dried, placed in an alumina scab).
Regarding claim 11, Ishida et al. teaches Co less than 1 ppm (Table 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/17/2022